


Exhibit 10.20


FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
NOTICE OF RESTRICTED STOCK AWARD




Name:
 
Address:
 





In accordance with the Franklin Resources, Inc. 2002 Universal Stock Incentive
Plan (the “2002 Plan”), as an incentive for increased efforts and successful
achievements, Franklin Resources, Inc. (the “Company”), has awarded Participant
shares of common stock of the Company subject to the terms and conditions of the
accompanying Restricted Stock Award Agreement (the “Award Agreement”), this
Notice of Restricted Stock Award (the “Notice of Award” and together with the
Award Agreement, the “Award”) and the 2002 Plan, as follows:


Award Number
 
Award Date
 
Total Number of Shares (the “Shares”) Awarded
 



Subject to Participant's Continuous Status as an Employee (as defined in the
2002 Plan) of the Company or any of its Subsidiaries (as defined in the 2002
Plan) and other limitations set forth in the Award and the 2002 Plan, the Shares
shall vest in accordance with the following schedule:
Vesting Schedule                Number of Shares


[Vesting schedule terms subject to approval of the Compensation Committee of the
Board of Directors of the Company.]


Participant acknowledges and agrees that the Shares subject to this Award shall
vest only by Participant's Continuous Status as an Employee and that such status
is at the will of the Company or the applicable Subsidiary (not through the act
of being hired, being granted this Award or acquiring Shares hereunder).
Participant further acknowledges and agrees that nothing in this Award nor in
the 2002 Plan, which is incorporated herein by this reference, affects the
Company's, or a Subsidiary's, right to terminate, or to change the terms of,
Participant's employment at any time, with or without cause.
Participant acknowledges that, from time to time, the Company may be in a
“Blackout Period” and/or subject to applicable securities laws that could
subject Participant to liability for engaging in any transaction involving the
sale of the Company's shares. Participant further acknowledges and agrees that,
prior to the sale of any Shares acquired under this Award, it is Participant's
responsibility to determine whether or not such sale of Shares will subject
Participant to liability under insider trading rules or other applicable
securities laws.
Participant hereby: (i) consents to access the 2002 Plan prospectus in
connection with the Form S-8 registration statement for the 2002 Plan, any
updates thereto, the 2002 Plan, the Award Agreement and this Notice of Award
(collectively, the “2002 Plan Documents”) in electronic form either through
Connected on the Company's Intranet or another form of electronic communication
(e.g. e-mail); (ii) represents that Participant has access to the Company's
Intranet and the Internet; (iii) acknowledges receipt of electronic copies, or
that Participant is already in possession of paper copies, of the 2002 Plan
Documents and the Company's most recent annual report to stockholders; and (iv)
acknowledges that Participant is familiar with and has accepted the Award
subject to the terms and provisions of the 2002 Plan Documents.

1

--------------------------------------------------------------------------------




Participant may receive, without charge, upon written or oral request, paper
copies of any or all of the 2002 Plan Documents, documents incorporated by
reference in the Form S-8 registration statement for the 2002 Plan, and the
Company's most recent annual report to stockholders by requesting them from
Stock Administration at the Company, One Franklin Parkway, San Mateo, CA
94403-1906. Telephone (650) 312-2000. Participant may also withdraw
Participant's consent to receive any or all documents electronically by
notifying Stock Administration at the above address in writing.
By accepting the Award, whether in electronic form or otherwise, Participant
agrees that the Award is granted under and governed by the terms and conditions
of the 2002 Plan, this Notice of Award and the Award Agreement.





2

--------------------------------------------------------------------------------




FRANKLIN RESOURCES, INC.
2002 UNIVERSAL STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT


This Restricted Stock Award Agreement, together with any Appendix(es) attached
hereto (hereinafter, collectively, the “Agreement”), is made as of the Award
Date set forth in the Notice of Restricted Stock Award (the “Notice of Award”)
between Franklin Resources, Inc. (the “Company”) and the Participant named
therein (“Participant”).


WITNESSETH:


WHEREAS, the Board of Directors and stockholders of the Company have adopted the
Franklin Resources, Inc. 2002 Universal Stock Incentive Plan (the “2002 Plan”),
authorizing the grant of common stock of the Company (“Stock”) to eligible
individuals as an incentive in connection with the performance of services for
the Company and its Subsidiaries, as defined in the 2002 Plan, which is
incorporated herein by this reference (capitalized terms used but not defined in
this Agreement have the same meaning as set forth in the 2002 Plan or the Notice
of Award, as applicable); and


WHEREAS, the Company recognizes the efforts of Participant on behalf of the
Company and its Subsidiaries and desires to motivate Participant in
Participant's work and provide an inducement to remain in the service of the
Company and its Subsidiaries; and


WHEREAS, the Company has determined that it would be to the advantage and in the
interest of the Company and its stockholders to award the Stock provided for in
this Agreement and the Notice of Award to Participant, subject to certain
restrictions, as an incentive for increased efforts and successful achievements;


NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants herein contained, the parties hereto hereby agree as follows:


1.    Restricted Stock Award. The Company is issuing to Participant shares of
Stock as set forth in the Notice of Award, subject to the rights of and
limitations on Participant as owner thereof as set forth in this Agreement. Such
shares are being issued in book entry form and maintained on the books of
Computershare, the Company's transfer agent, or any successor thereto. All
shares of Stock issued hereunder shall be deemed issued to Participant as fully
paid and non-assessable shares, and, subject to the restrictions set forth in
the 2002 Plan and this Agreement, Participant shall have all rights of a
stockholder with respect thereto, including the right to vote, to receive
dividends (including stock dividends), to participate in stock splits or other
recapitalizations, and to exchange such shares in a tender offer, merger,
consolidation or other reorganization. The Company shall pay any applicable
stock transfer taxes. Participant hereby acknowledges that Participant is
acquiring the Stock issued hereunder for investment and not with a view to the
distribution thereof, and that Participant does not intend to subdivide
Participant's interest in the Stock with any other person.


2.    Transfer Restriction.


(a)    No Stock issued to Participant hereunder shall be sold, transferred by
gift, pledged, hypothecated, or otherwise transferred or disposed of by
Participant prior to the date on which it becomes vested under paragraph 3,
except by will or the laws of descent and distribution. This paragraph shall not
preclude Participant from exchanging the Stock awarded hereunder pursuant to a
cash or stock tender offer, merger, reorganization or consolidation.
Notwithstanding the foregoing, any securities (including stock dividends and
stock splits) received with respect to shares of Stock which are not yet vested
under paragraph 3 shall be subject to the provisions of this Agreement in the
same manner and shall become fully vested at the same time as the Stock with
respect to which such additional securities were issued.


(b)    Participant acknowledges that, from time to time, the Company may be in a
“Blackout Period” and/or subject to applicable securities laws that could
subject Participant to liability for engaging in any transaction involving the
sale of Stock. Participant further acknowledges and agrees that, prior to the
sale of any Stock acquired under this Award, it is Participant's responsibility
to determine whether or not such sale of Stock will subject Participant to
liability under insider trading rules or other applicable securities laws.

1

--------------------------------------------------------------------------------






3.    Vesting.


(a)    Participant's interest in the Stock awarded under paragraph 1 shall
become vested and nonforfeitable in accordance with the Vesting Schedule in the
Notice of Award so long as Participant maintains a Continuous Status as an
Employee. Upon vesting, the Company shall, within thirty (30) days of such
vesting, deliver to Participant the certificates evidencing the nonforfeitable
shares (free of restrictive legends on such stock certificates), provided the
withholding requirements of paragraph 4 have been satisfied. Alternatively,
provided the withholding requirements of paragraph 4 have been satisfied, the
Committee may permit or require that such nonforfeitable shares of Stock (free
of the restrictive notations on shares of Stock issued in book-entry form) be
deposited directly with a brokerage firm or transfer agent determined acceptable
to the Company for such purpose or to a designated agent of the Company, and the
Committee may utilize electronic or automated methods of share transfer.


(b)    If Participant ceases to maintain a Continuous Status as an Employee for
any reason other than death or disability (as described in subparagraph (c)),
all shares of Stock to the extent not yet vested under subparagraph (a) on the
date Participant ceases to maintain a Continuous Status as an Employee shall be
forfeited by Participant without payment of any consideration to Participant
therefor. Any shares of Stock so forfeited shall be canceled and returned to the
status of authorized but unissued shares, to be held for future distributions
under the Company's 2002 Plan.


(c)    If Participant dies or in the event of termination of Participant's
Continuous Status as an Employee as a result of disability (as determined by an
executive officer of the Company in accordance with the policies of the Company)
while an employee of the Company or any of its Subsidiaries, Participant's
interest in all shares of Stock awarded hereunder shall become fully vested and
nonforfeitable as of the date of death or termination of employment on account
of such disability.  Unless changed by the Board, “disability” means that
Participant ceases to be an employee on account of disability as a result of
which Participant is determined to be disabled by the determining authority
under the long-term or total permanent disability policy, or government social
security or other similar benefit program, of the country or location in which
Participant is employed and in the absence of such determining authority, as
determined by the Board in accordance with the policies of the Company.


4.    Withholding of Taxes.


(a)General. Participant is ultimately liable and responsible for all taxes owed
by Participant in connection with the Stock awarded, regardless of any action
the Company or any of its Subsidiaries takes with respect to any tax withholding
obligations that arise in connection with the Stock awarded. Neither the Company
nor any of its Subsidiaries makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the grant or vesting of
the Stock awarded or the subsequent sale of any of the Stock. The Company and
its Subsidiaries do not commit and are under no obligation to structure the
Award to reduce or eliminate Participant's tax liability.


(b)Payment of Withholding Taxes. Prior to any event in connection with the Stock
awarded (e.g., vesting) that the Company determines may result in any tax
withholding obligation, whether United States federal, state or local taxes or
any applicable foreign taxes and including any employment tax obligation (the
“Tax Withholding Obligation”), Participant must agree to the satisfaction of
such Tax Withholding Obligation in a manner acceptable to the Company, including
by means of one of the following methods:


(i)By Share Withholding. Unless the Company permits Participant to satisfy the
Tax Withholding Obligation by some other means in accordance with clause (iii)
below, Participant authorizes the Company (in the exercise of its sole
discretion) to withhold from those unrestricted shares of Stock to be delivered
to Participant upon vesting under paragraph 3 above the whole number of shares
sufficient to satisfy the Tax Withholding Obligation, provided that the Company
shall withhold only the amount of shares necessary to satisfy the minimum
applicable Tax Withholding Obligation. Share withholding will result in the
delivery of a lower number of unrestricted shares of Stock to Participant. Share
withholding will generally be used to satisfy the tax liability of individuals
subject to the short-swing profit restrictions of Section 16(b) of the
Securities Exchange Act of 1934, as amended.


(ii)By Sale of Shares. Unless the Company permits Participant to satisfy the Tax
Withholding Obligation by some other means in accordance with clause (iii)
below, and provided that the terms of this clause (ii) do not violate
Section 13(k) of the Securities Exchange Act of 1934, as amended, Participant's
acceptance of the Stock awarded constitutes Participant's instruction and
authorization to the Company and any brokerage firm determined acceptable to the
Company for such purpose to sell on Participant's behalf a whole number of
shares from those unrestricted shares of Stock to be delivered to Participant
upon vesting under paragraph 3 above as the Company determines to be appropriate
to generate cash proceeds sufficient to

2

--------------------------------------------------------------------------------




satisfy the applicable Tax Withholding Obligation. Such shares will be sold on
the day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon
thereafter as practicable. Participant will be responsible for all brokers' fees
and other costs of sale, and Participant agrees to indemnify and hold the
Company harmless from any losses, costs, damages, or expenses relating to any
such sale. To the extent the proceeds of such sale exceed the Tax Withholding
Obligation, the Company agrees to pay such excess in cash to Participant.
Participant acknowledges that the Company or its designee is under no obligation
to arrange for such sale at any particular price, and that the proceeds of any
such sale may not be sufficient to satisfy the Tax Withholding Obligation.
Accordingly, Participant agrees to pay to the Company or any of its Subsidiaries
as soon as practicable, including through additional payroll withholding, any
amount of the Tax Withholding Obligation that is not satisfied by the sale of
shares described above.


(iii)By Check, Wire Transfer or Other Means. At any time not less than five (5)
business days (or such fewer number of days as determined by the Committee or
its designee) before any Tax Withholding Obligation arises (e.g., a vesting
date), Participant may request permission to satisfy the Tax Withholding
Obligation by check, wire transfer or other means, by submitting such request,
in writing, to the Company. Alternatively, the Company may require that
Participant satisfy any Tax Withholding Obligation in any such manner. If the
Company approves Participant's request, or so requires, within five (5) business
days of the vesting date (or such fewer number of days as determined by the
Committee or its designee) Participant must deliver to the Company the amount
that the Company determines is sufficient to satisfy the Tax Withholding
Obligation by (x) wire transfer to such account as the Company may direct, (y)
delivery of a certified check payable to the Company, or (z) such other means as
specified from time to time by the Committee or its designee.


5.    Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, successors and assigns. Nothing contained in the 2002 Plan, the
Notice of Award or this Agreement shall be interpreted as imposing any liability
on the Company or the Committee in favor of Participant or any purchaser or
other transferee of Stock with respect to any loss, cost or expense which such
Participant, purchaser or other transferee may incur in connection with, or
arising out of any transaction involving, any Stock subject to the 2002 Plan,
the Notice of Award or this Agreement.


6.    Integration. The terms of the 2002 Plan, the Notice of Award and this
Agreement are intended by the Company and Participant to be the final expression
of their agreement with respect to the shares of Stock and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Company
and Participant further intend that the 2002 Plan, the Notice of Award and this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any arbitration,
judicial, administrative or other legal proceeding involving the 2002 Plan, the
Notice of Award or this Agreement. Accordingly, the 2002 Plan, the Notice of
Award and this Agreement contain the entire understanding between the parties
and supersede all prior oral, written and implied agreements, understandings,
commitments and practices among the parties.


7.    Waivers. Any failure to enforce any terms or conditions of the 2002 Plan,
the Notice of Award or this Agreement by the Company or by Participant shall not
be deemed a waiver of that term or condition, nor shall any waiver or
relinquishment of any right or power for all or any other times.


8.    Severability of Provisions. If any provision of the 2002 Plan, the Notice
of Award or this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provision thereof; and
the 2002 Plan, the Notice of Award and this Agreement shall be construed and
enforced as if none of them included such provision.


9.    Committee Decisions Conclusive. All decisions of the Committee arising
under the 2002 Plan, the Notice of Award or this Agreement shall be conclusive.


10.    Mandatory Arbitration. To the extent permitted by law, any dispute
arising out of or relating to the 2002 Plan, the Notice of Award and this
Agreement, including the meaning or interpretation thereof, shall be resolved
solely by arbitration before an arbitrator selected in accordance with the
Employment Arbitration Rules and Mediation Procedures of the American
Arbitration Association. The location for the arbitration shall be in the county
or comparable jurisdiction of Participant's employment. Judgment on the award
rendered may be entered in any court having jurisdiction. Each party shall pay
an equal share of the arbitrator's fees, unless applicable law requires the
Company to pay all or a greater share of the fees and costs. All statutes of
limitation which would otherwise be applicable shall apply to any arbitration
proceeding under this paragraph. Neither Participant nor the Company will have
the right to participate in a class, representative or collective action, as a
class representative, class member or an opt-in party, act as a private attorney
general, or join or consolidate claims with claims of any other person or
entity, with respect to any dispute arising out of or relating to the 2002 Plan,
the Notice of Award and this Agreement. The

3

--------------------------------------------------------------------------------




provisions of this paragraph are intended by Participant and the Company to be
exclusive for all purposes and applicable to any and all disputes arising out of
or relating to the 2002 Plan, the Notice of Award and this Agreement. The
arbitrator who hears and decides any dispute shall have jurisdiction and
authority only to award compensatory damages to make whole a person or entity
sustaining foreseeable economic damages, and shall not have jurisdiction and
authority to make any other award of any type, including, without limitation,
punitive damages, unforeseeable economic damage, damages for pain, suffering or
emotional distress, or any other kind or form of damages, unless such other
award is available as a matter of law. The remedy, if any, awarded by the
arbitrator shall be the sole and exclusive remedy for any dispute which is
subject to arbitration under this paragraph.


11.    Delaware Law. The 2002 Plan, the Notice of Award and this Agreement shall
be construed and enforced according to the laws of the State of Delaware,
without regard to its conflict of law provisions, to the extent not preempted by
the federal laws of the United States of America.


12.    Country Appendices. If Participant relocates to a country outside the
United States: (i) any special terms and conditions that may apply to Restricted
Stock Awards granted to Participants in such country under Appendices to this
Agreement will apply to Participant; or (ii) if Restricted Stock Awards have not
been granted to Employees in such country under this Agreement, any other
special terms and conditions will apply to Participant, in each case to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable to comply with local law or facilitate the
administration of the 2002 Plan, and provided the imposition of the term or
condition will not result in any adverse accounting expense with respect to the
Restricted Stock Award (unless the Company specifically determines to incur such
expense).


13.    Forfeiture.


(a)    Forfeiture Pursuant to Restatement of Financial Results. Notwithstanding
anything in the Award to the contrary, in the event that (i) the Company issues
a restatement of financial results to correct a material error, (ii) the
Committee determines, in good faith, that fraud or willful misconduct by the
Participant was a significant contributing factor to the need to issue such
restatement, and (iii) some or all of the shares of Stock that were granted
and/or earned prior to such restatement by the Participant would not have been
granted and/or earned, as applicable, based upon the restated financial results,
the Participant shall immediately return to the Company those shares of Stock,
including any pre-tax income derived from ownership and any gross proceeds from
disposition of such shares of Stock, that would not have been granted and/or
earned based upon the restated financial results (the “Repayment Obligation”).
The Company shall be able to enforce the Repayment Obligation by all legal means
available, including, without limitation, by withholding such amount from other
sums and property owed by the Company to the Participant.


(b)    Other Repayment/Forfeiture. Any benefits Participant may receive
hereunder shall be subject to repayment or forfeiture as may be required to
comply with (i) any applicable listing standards of a national securities
exchange adopted in accordance with Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (regarding recovery of erroneously awarded
compensation) and any implementing rules and regulations of the U.S. Securities
and Exchange Commission adopted thereunder, (ii) similar rules under the laws of
any other jurisdiction and (iii) any policies adopted by the Company to
implement such requirements, all to the extent determined by the Company in its
discretion to be applicable to Participant.
END OF AGREEMENT

4